Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of: 
an input/output terminal configured to be electrically connected, via a second external power line, to an external apparatus that is electrically connected to one of a driving voltage supply or a first ground via a first external power line; 
a variable resistor configured to be mounted on the internal power line and configured to be electrically connected to a second end of the switch; and 
a controller configured to: determine whether the input/output terminal is shorted based on a measurement current value of a current flowing through the internal power line, and 
control a set resistance value of the variable resistor based on whether the input/output terminal is shorted as claimed in combination with all other limitations of claim 1.


The best prior art:
Okada et al. (JP 2016115283)  teach A device provided in a DC circuit between a photovoltaic power generation part  having a plurality of solar battery strings 1 and a power conditioner 4, comprises: a current measuring unit 11 which measures a current of the DC circuit; a voltage measuring unit  which measures a voltage of the DC circuit; a variable resistor  
Okada et al. does not teach the combined limitations above.
Mitchell (US 7031132) teach A device and method for diagnosing shorts and fault conditions in electrical circuits such as heating, ventilation, and air conditioning (HVAC) control circuits.
Mitchell does not teach the limitations above.
Lie et al. (US 20190067931) teach an anti-short-circuit detection apparatus includes a probe, a detection resistor, a switching circuit, and a detection circuit. The probe is disposed between a power port and a ground port.
Lie et al. does not teach the combined limitations above

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858